DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention
only or to a group of inventions so linked as to form a single general inventive concept
(“requirement of unity of invention”). Where a group of inventions is claimed in a national stage
application, the requirement of unity of invention shall be fulfilled only when there is a technical
relationship among those inventions involving one or more of the same or corresponding special
technical features. The expression “special technical features” shall mean those technical features
that define a contribution which each of the claimed inventions, considered as a whole, makes
over the prior art.
The determination whether a group of inventions is so linked as to form a single general
inventive concept shall be made without regard to whether the inventions are claimed in separate
claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to
different categories of invention will be considered to have unity of invention if the claims are
drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said
process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an
apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a
single invention to which the claims must be restricted.
Group I, claims 1-24 and 51-52, drawn to a plant delivery system.
Group II, claims 25-50, drawn to a method for modifying a genomic target sequence of interest in a plant or part of a plant.
The groups of inventions listed above do not relate to a single general inventive concept
under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special
technical features for the following reasons:
2. Groups I-II lack unity of invention because even though the inventions of these groups
require the technical feature of a CPF1 enzyme, CPF1 guide RNA system where the gRNA is flanked by hammerhead ribozyme at the 5’ end and a plant derived HDV-like ribozyme sequence at the 3’ end, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of He, Self-cleaving ribozymes enable the production of 

4. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the
currently named inventors is no longer an inventor of at least one claim remaining in the
application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an
application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her
legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process
claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims that
include all the limitations of the allowable product/apparatus claims should be considered for
rejoinder. All claims directed to a nonelected process invention must include all the limitations
of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be
fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the
rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C.
101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an

may be maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in
order for rejoinder to occur, applicant is advised that the process claims should be amended
during prosecution to require the limitations of the product/apparatus claims. Failure to do so
may result in no rejoinder. Further, note that the prohibition against double patenting rejections
of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner
before the patent issues. See MPEP § 804.01.

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is
(571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:

information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                         

/WEIHUA FAN/Examiner, Art Unit 1663